DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-11, 14, 24-25, 28, 32-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 10, the prior art of record fails to disclose singly or incombination or render obvious a method of consuming watermarked media content, the method comprising: generating, at a client device, a manifest request with respect to accessing a watermarked media content asset; 
receiving a custom manifest including a watermarking signature comprising a unique sequence of segment variants relating to the media content asset; 
responsive to the custom manifest, generating a segment request to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment portion of a main ISOBMFF track and a corresponding portion of at least one ISOBMFF sample variant track, wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains at least a second watermarking payload, the first watermarking payload and the at least a second watermarking payload each identified by a respective watermarking identifier (wmID); and 
upon determining that the client device includes a variant extractor module: 
receiving by the client device a composite segment from the origin server, the composite segment including a particular watermarked segment variant authorized to be consumed; 
extracting and assembling the particular watermarked segment variant from a combination of the main ISOBMFF track and the at least one ISOBMFF sample variant track based on associated watermarking IDs (wmIDs) to which the client device has access to form an output composite segment that is assembled only from the main ISOBMFF track and the extracted particular watermarked segment variant; and 
decrypting and decoding the output composite segment for rendering by a player application of the client device.
Henry et al (US 2018/0857742) and Thorwirth (US 9532113) are the closest prior art relating to the Applicant's claimed invention. 
Henry discloses a method for processing a sequence of digital images. The method includes, for a current group: a) forming a main group including original images partitioned into spatial areas and including a watermarking zone; b) obtaining a main bitstream representing an area-based encoding of the images of the main group, in which for an area other than the watermarking area, the pixels of that zone are not predicted with reference to pixels in the watermarking area; c) for the watermarking area: forming a secondary group of images having the same temporal dimension as the main group and spatial dimensions equal to those of the watermarking area, inserting a first watermarking information value into the secondary group, and obtaining a first secondary bitstream representing images of the encoded secondary group including the first watermarking information value; and d) transmitting the main and first secondary bitstreams in the telecommunication network to a client.
Thorwirth discloses systems and methods in accordance with embodiments of the invention enhance the security of content distribution using individualized playlists. In many embodiments, a playlist is individually composed for a client device so that the selection of content included in the playlist encodes information. One embodiment includes generating a watermark sequence, where each watermark sequence is a unique identifier, selecting between alternative chunks of encoded content based upon the watermark sequence, where each of the alternative chunks of encoded content includes the same perceptual content and differs in the way it is watermarked, and listing the selected chunks in a playlist, where content assembled using the playlist includes a unique watermark sequence.
The prior art do not disclose or render obvious the amended features.

With respect to claim 24, the prior art of record fails to disclose singly or incombination or render obvious an apparatus, comprising: 
one or more processors; 
a plurality of network interfaces configured to receive media content assets from one or more headend nodes, wherein a media content asset comprises a plurality of composite segments, each composite segment including a segment portion of a main ISOBMFF track and a corresponding portion of at least one ISOBMFF sample variant track, and wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains a second watermarking payload, the first watermarking payload and the second watermarking payload each identified by a respective watermarking identifier (wmID); and 
one or more persistent memory modules having program instructions stored thereon which, when executed by the one or more processors, perform the following: responsive to receiving a manifest request from a client device with respect to accessing a watermarked media content asset, generating a custom manifest including a watermarking signature comprising a unique sequence of segment variants relating to the media content asset; 
receiving a segment request from the client device to access a particular Watermarked segment variant; and 
determining whether the client device includes a variant extractor module
upon determining that the client device includes a variant extractor module, transmitting a composite segment including the particular watermarked segment variant to the client device authorized to be extracted for playback by the client device.
Henry et al (US 2018/0857742) and Thorwirth (US 9532113) are the closest prior art relating to the Applicant's claimed invention. 
Henry discloses a method for processing a sequence of digital images. The method includes, for a current group: a) forming a main group including original images partitioned into spatial areas and including a watermarking zone; b) obtaining a main bitstream representing an area-based encoding of the images of the main group, in which for an area other than the watermarking area, the pixels of that zone are not predicted with reference to pixels in the watermarking area; c) for the watermarking area: forming a secondary group of images having the same temporal dimension as the main group and spatial dimensions equal to those of the watermarking area, inserting a first watermarking information value into the secondary group, and obtaining a first secondary bitstream representing images of the encoded secondary group including the first watermarking information value; and d) transmitting the main and first secondary bitstreams in the telecommunication network to a client.
Thorwirth discloses systems and methods in accordance with embodiments of the invention enhance the security of content distribution using individualized playlists. In many embodiments, a playlist is individually composed for a client device so that the selection of content included in the playlist encodes information. One embodiment includes generating a watermark sequence, where each watermark sequence is a unique identifier, selecting between alternative chunks of encoded content based upon the watermark sequence, where each of the alternative chunks of encoded content includes the same perceptual content and differs in the way it is watermarked, and listing the selected chunks in a playlist, where content assembled using the playlist includes a unique watermark sequence.
The prior art do not disclose or render obvious the amended features.

With respect to claim 33, the prior art of record fails to disclose singly or incombination or render obvious a user equipment (UE) device configured to consume watermarked media content, the UE device comprising: 
a processor; and 
a persistent memory module having program instructions thereon which, when executed by the processor, perform the following: 
generating a manifest request to a client controller node with respect to accessing a watermarked media content asset; 
receiving a custom manifest including a watermarking signature comprising a unique sequence of segment variants relating to the media content asset; 
responsive to the custom manifest, generating a segment request to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment portion of a main ISOBMFF track and a corresponding portion of at least one ISOBMFF sample variant track, wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains at least a second watermarking payload, the first watermarking payload and the at least a second watermarking payload each identified by a respective watermarking identifier (wmID); and 
further performing, upon determining that the UE device includes a variant extractor module: 
receiving a composite segment from the origin server, the composite segment including a particular watermarked segment variant authorized to be consumed; 
extracting and assembling the particular watermarked segment variant from a combination of the main ISOBMFF track and the at least one ISOBMFF sample variant track based on associated watermarking IDs (wmIDs) to which the UE device has access to form an output composite segment that is assembled only from the main ISOBMFF track and the extracted particular watermarked segment variant; and 
decrypting and decoding the output composite segment for rendering by a player application of the UE device.
Henry et al (US 2018/0857742) and Thorwirth (US 9532113) are the closest prior art relating to the Applicant's claimed invention. 
Henry discloses a method for processing a sequence of digital images. The method includes, for a current group: a) forming a main group including original images partitioned into spatial areas and including a watermarking zone; b) obtaining a main bitstream representing an area-based encoding of the images of the main group, in which for an area other than the watermarking area, the pixels of that zone are not predicted with reference to pixels in the watermarking area; c) for the watermarking area: forming a secondary group of images having the same temporal dimension as the main group and spatial dimensions equal to those of the watermarking area, inserting a first watermarking information value into the secondary group, and obtaining a first secondary bitstream representing images of the encoded secondary group including the first watermarking information value; and d) transmitting the main and first secondary bitstreams in the telecommunication network to a client.
Thorwirth discloses systems and methods in accordance with embodiments of the invention enhance the security of content distribution using individualized playlists. In many embodiments, a playlist is individually composed for a client device so that the selection of content included in the playlist encodes information. One embodiment includes generating a watermark sequence, where each watermark sequence is a unique identifier, selecting between alternative chunks of encoded content based upon the watermark sequence, where each of the alternative chunks of encoded content includes the same perceptual content and differs in the way it is watermarked, and listing the selected chunks in a playlist, where content assembled using the playlist includes a unique watermark sequence.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180191507 A1	Blankenbeckler; David et al.
US 20180184160 A1	CAIN; Harel et al.
US 20130219182 A1	Barnes; Fritz et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/13/2022